Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action regarding Application Ser. No. 14/011,804 filed 08/28/2013 is in response to Applicant’s arguments/remarks filed 12/11/2020. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 12/11/2020 no claim of the application has been amended. The status of the claims stand as follows:
Previously presented 		1-4, 6-8, 10-14, 19-21
Canceled 			5, 22
Original			9, 15-18
New 				23
Claims 1-4, 6-21, 23 are currently pending in this application. 
Claim Rejection - 35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-4, 6, 9-13, 15-16, 19-21, 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et. al. (U.S. PG Publication 2011/0207018) in view of Kantak et al. (U.S. PG Publication 2002/0081479), and Farrington (U.S. PG Publication 2008/0107952).
This rejection was presented in the previous Office Action dated 09/11/2020 and is maintained in this Office Action. 
Regarding Claim 1 Nakagawa discloses a fuel cell stack 6 (Nakagawa Fig. 14) comprising separators including linear reaction gas channels (Nakagawa Abstract, paragraph 0028) considered equivalent to an interconnect for a fuel cell stack 6 (Nakagawa Fig. 14), comprising a first-side comprising a primary flow field comprising fuel ribs 331 that at least partially define fuel channels 330 (Nakagawa paragraph 0130); a fuel distribution portion 310 configured to distribute fuel to first ends of fuel channels 330 (Nakagawa paragraph 0130); and an outlet fuel gas distribution section 360 (not illustrated) (Nakagawa paragraph 0130) equivalent a fuel collection portion configured to receive fuel from second ends of the fuel channels 330;a fuel gas supply manifold hole 110 (Nakagawa paragraph 0131) equivalent to fuel inlet opening in the fuel distribution portion; and reaction gas discharge manifold hole 140 (Nakagawa paragraph 0076, 0127) equivalent to a fuel outlet opening in the fuel collection portion, wherein the fuel channels 330 extend in a first direction from the fuel distribution portion 310 to the outlet fuel gas distribution section 360 (Nakagawa Fig. 4) equivalent to the fuel collection portion; the fuel distribution portion comprises distribution ribs 321, 322 equivalent to blocking rib, disposed between the fuel inlet hole (opening) 110 and the primary flow field 330, 331 (Nakagawa Fig 4) ; the distribution rib (equivalent to blocking rib) 321, 322 does not contact the fuel ribs 331 (Nakagawa Fig. 4); the blocking rib 321, 322 is configured to simultaneously direct fuel received from the fuel inlet opening 110
Thus Nakagawa discloses a fuel cell with a gas distribution separators each including linear gas channels defined by linear channel ribs (Nakagawa Abstract), considered equivalent to the fuel ribs that define the gas channels; and an inlet gas distribution section (Nakagawa Abstract, paragraph 0084) considered equivalent to the fuel distribution portion, and an outlet gas distribution section, which connects the reaction gas discharge manifold hole and the central part of a separator provided with reaction gas channels (Nakagawa paragraph 0084), the central part considered equivalent to the primary flow field. Nakagawa discloses the inlet gas distribution section includes distribution ribs for partitioning the inlet gas distribution section into a plurality of spaces (Nakagawa Abstract, paragraph 0030) considered equivalent to the blocking rib configured to simultaneously direct fuel received from the fuel inlet. The gas distribution ribs (Nakagawa paragraph 0030), considered equivalent to the blocking ribs, do not contact the channel ribs defining the fuel gas channels (Nakagawa Fig. 4) and allow the partitioning the inlet gas distribution section into plurality of spaces (Nakagawa paragraph 0030).
The blocking ribs of Nakagawa to define the fuel distribution portion has the same structural feature as the claimed raised feature (Nakagawa Fig. 4). Nakagawa, however, is silent about the fuel distribution portion is configured to distribute fuel such that a larger fuel mass flow is directed to fuel channels extending along the periphery of the primary flow field than to fuel channels extending through the middle of the primary flow field.
Kantak discloses a fuel cell having anode and cathode and staging plates used to divide the flow of fuel to two or three different sections of the anode and direct fuel to desired areas of the anode (Kantak Abstract), the staging plates considered equivalent to the ribs of Nakagawa. Kantak teaches there is fuel composition gradient over the anode surface (Kantak paragraph 0004) and the fuel cell typical voltage-current and power characteristics of operating fuel cells show a 
Farrington discloses fuel cell stack may contain supply and exhaust manifolds for directing the flow of reactants to/from the fuel cell stack, and in some cases, the anode and cathode plates have header regions (“headers”) between the manifold openings and the respective flow fields, whose primary function is to evenly distribute flow to or from the manifold openings and the respective flow fields (Farrington paragraph 0007). Farrington teaches that in existing headers configuration generally causes high gas velocities when the gas exit the manifold opening and enters the header, which results in uneven flow between flow channels in a flow field (Farrington paragraph 0008). The channels that are closer to the manifold opening will receive reactant at high pressure (i.e. larger mass) than the channels that are farther from the manifold opening (Farrington paragraph 0008). The channels at the periphery are further than those at the center, and tend to get less gas flow (i.e. less gas mass flow), and consequently the peripheral region of the fuel cell is deprived of gas as compared to the center and it gets less gas mass flow. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified and configured the ribs of Nakagawa to direct different amount of the fuel of the cell towards different portions of the fuel cell anode electrode in order to alleviate the fuel deficiency caused in portions of the anode and prevent the uneven utilization of the fuel in the electrode as taught by Kantak (Kantak paragraph 0008, 0010) and to overcome the uneven gas mass flow so as to supply more gas mass to the region farthest from the gas inlet, such as the peripheral channels, and increase the gas mass flow to the peripheral channels as taught by Farrington (Farrington paragraph 0007-0008) so that the gas is evenly distributed over all the flow channels and all parts of the fuel cell anode. 
Regarding Claim 2 the second and third direction of the flow of the gas from gas inlet and substantially perpendicular to the first direction (Nakagawa Fig. 4).
Regarding Claim 3 Nakagawa teaches the gas flow channels and the air flow channels are at opposite side of the gas distribution separators, considered equivalent to the interconnect (Nakagawa Fig. 6A).
Regarding Claim 4 Nakagawa disclose the gas inlet and gas outlet are on the side of the gas distribution and gas collection portion, and are silent about the gas inlet opening and gas outlet opening are disposed in the middle of the fuel distribution and fuel collection portion. However, one with ordinary skill in the art would understand to dispose the gas inlet and gas outlet in the middle for a better even distribution of the gas. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have disposed the gas inlet and gas outlet in the middle to provide the desired even distribution of the gas through the interconnect. This is In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding Claim 6 Nakagawa discloses the inlet gas distribution section includes a number of distribution ribs which partition the distribution section into multiple spaces (Nakagawa paragraph 0094) equivalent to the distribution and blocking ribs, and do not contact the fuel ribs or each other (Nakagawa Fig. 4).
Regarding Claim 9 the cross section of the separator plate, equivalent to the interconnect, is substantially uniform in thickness between the fuel distribution portion, and the primary fluid flow field (Nakagawa Fig. 6A, B)
Regarding Claim 10 the height of the blocking rib on the converging portion, is substantially equal in height to the fuel ribs in the primary fluid flow field (Nakagawa Fig. 6A, B)
Regarding Claim 11 and 16 Nakagawa does not expressly state that the interconnect comprising a depressed region surrounding the fuel inlet opening and the outlet opening with an elevated region on the second side of the interconnect. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have such a depressed regions surrounding the inlet opening so that the inlet and outlet is fitted with an adapter or flange for connection with a manifold or a fluid conduit.
Regarding Claim 12
Regarding Claim 13 Nakagawa discloses the structure of the inlet reaction gas distribution section are respectively symmetrical to the position and structure of the outlet gas distribution section about the center point of the separator (Nakagawa paragraph 0120); in the fuel outlet portion because of the presence of distribution ribs similar to the fuel inlet portion the fuel gas at the outlet portion will not flow in a straight line.
Regarding Claim 15 the cross section of the fluid separator plate, equivalent to the interconnect, is substantially uniform in thickness between the distribution portion, the fuel collection portion and the primary fluid flow field (Nakagawa Fig. 6A, B).
Regarding Claim 19 Nakagawa teaches distribution rib height gradually decrease from the first distribution rib toward nth distribution rib (Nakagawa paragraph 00037). Such rib height differences (i.e. the gradual height decrease) will allow different amounts of the gas allowing more gas as the height of the rib decreases because it provides less abstraction to the flow of the gas. Therefore, it is reasonable to conclude that the fuel flow will be affected by the height of the ribs and as the height of the ribs decrease from the first distribution ribs to the nth rib (Nakagawa paragraph 0037) will provide different levels of abstraction for the gas flow. Therefore, the differences in heights of the ribs is considered equivalent to the limitation with each step of the stepped structure providing a different amount of fuel flow restriction.
Regarding Claim 20 and 21 Nakagawa discloses the distribution rib height gradually decrease from the first distribution rib toward nth distribution rib (Nakagawa paragraph 00037).But Nakagawa is silent about the portion of the fuel distribution with the least amount of restriction (i.e. less height of the rib) direct fuel to the periphery of the flow filed and the portion with the greatest amount of restriction (i.e. more height of the rib) direct fuel to the 
Farrington teaches that in a flow field the channels that are closer to the manifold opening receive reactant at high pressure than the channels that are farther from the manifold opening (Farrington paragraph 00080). The channels at the periphery are further than those at the center, and tend to get less gas flow, and consequently the peripheral region of the fuel cell is deprived of gas as compared to the center.
Therefore, a person of ordinary skill in the art at the time of the invention would have varied the size, shape and direction of the ribs and channels in the distribution portion of the flow plate so that all regions of the cell get the needed amount of gas and increasing the gas mass flow towards the furthest from the inlet such as the peripheral regions by decreasing any restriction to the flow of the gas to insure operating stability and reliability of the fuel cell stack. Furthermore, according to the MPEP a change in shape or size is generally considered as being with the level of ordinary skill in the art. (See MPEP 2144.04(IV).
Regarding Claim 23 Nakagawa discloses interconnect that are external formed for the air/oxygen (Nakagawa Fig. 3). 

30 Claim 7-8, 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al. (U.S. PG Publication 2011/0207018) in view of Kantak et al. (U.S. PG Publication 2002/0081479) and Farrington (U.S. PG Publication 2008/0107952), and further in view of Song et al. (U.S. PG Publication 2011/0305969)

The discussion of Nakagawa, Kantak and Farrington as applied to Claim 1 above is fully incorporated here and is relied upon for the limitation of Claim 7, 8 and 14.
Regarding Claim 7, 8 and 14 Nakagawa is silent about the raised feature of the fuel cell distribution portion comprises a plurality of dots, and the raised feature of the fuel distribution portion and the fuel collection portion is at least one rib and at least one dot that do not contact the fuel ribs of the blocking ribs.
Song discloses a fuel cell stack with a separator capable of suppressing deterioration of a membrane electrode due to fluid-flow stress concentration (Song paragraph 0009) by forming plurality of buffer protrusions in the connection cathode oxidant channel and anode fuel channel (Song paragraph 0013, 0014). Song teaches the buffer protrusion system formed within the connection cannel are configured to disperse the flow of the fuel or the oxidant (Song paragraph 0012) and that uniform distribution of oxidant or fuel improves contact efficiency of the cathode and the anode, respectively, such that electricity generating efficiency of the membrane-electrode assembly is improve (Song paragraph 0014). The buffer protrusions disclosed by Song are considered to be equivalent to the claimed dots of the interconnect.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified the flow separator plate of Nakagawa by the formation of the buffer protrusions disclosed by Song for the benefit of creating a uniform flow of the oxidant and fuel reactant gases to improve contact efficiency of the cathode and anode (Song paragraph 0014), and to suppress deterioration of the membrane electrode assembly due to fluid-flow stress. Regarding Claim 14 the ribs of the fuel collection portion have height that is substantially equal to the ribs of the primary flow field and the ribs of the fuel distribution portion (Nakagawa Fig. 6A, B).
Claim 17-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagawa et al. (U.S. PG Publication 2011/0207018) in view of Kantak et al. (U.S. PG Publication 2002/0081479) and Farrington (U.S. PG Publication 2008/0107952) and further in view of Hammond et al. (U.S. PG Publication 2009/0162236)

The discussion of Nakagawa, Kantak and Farrington as applied to claim 1 above is fully incorporated here and relied upon for the limitation of Claim 17 and 18. 
Regarding Claim 17 Nakagawa is silent about the formation of the interconnect by powder metallurgy. Hammond discloses a method of powder metallurgy for making metal parts (Hammond paragraph 0009) and teaches that the process of solid state diffusion and liquid phase bonding provides conditions for achieving near full density metal parts when the metal powder compositions are sintered and obtain metal parts that approach theoretical density by pressing and sintering operation (Hammond paragraph 0009). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have used powder metallurgy for the formation of the interconnect of Nakagawa in order to achieve full densification of the metal interconnect. Claim 17, however, is recited as a product-by-process claim. It is noted that according to the MPEP, “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe
Regarding Claim 18 Hammond teaches suitable metal elements for the disclosed process can be iron and chromium (Hammons paragraph 0020) among others.
Response to Argument
In the response filed on 12/11/2020 none of the claims of the application was amended or canceled, and the claims stand as last amended on 03/02/2020. Applicant traverses the rejection of claims 1-4, 6, 9-13, 15 16, and 19-21 under 103 over Nakagawa (U.S. 2011/0207018) in view of Kantak (U.S. 2002/0081479) and Farrington (U.S. 2008/0107952), and also the rejection of dependent clams 7,8 and 14 and 17-18 presented in the last non-final Office Action dated 09/11/2020. Applicant notes that the claims were previously rejected in an Office Action dated January 17, 2018, in response to which applicant had filed a pre-appeal request for review and points out to the argument made then that while claim 1 recites a fuel distribution portion is configured to distribute fuel non-uniformly such that a flow rate of fuel though the fuel channels extending along the primary flow field is higher than a flow rate of the fuel through fuel channels extending though the middle of the primary flow field (Remarks page 6-7). Examiner notes that argument is directed to the previous claim which recited flow rate along the periphery channels compared to the middle channels, which is no more recited in pending claims as last amended on 03/02/2020. 
Applicant seems to argue that the reference of Nakagawa and Farrington disclose fuel cell flow plates including flow channels and distribution element configured to uniformly distribute fluids to the flow channels, and teach against unequal fuel distribution (Remarks page 7). Further by pointing to Farrington argues that according to Farrington there is an over-supply not a gas deficiency at the periphery of the separator of Farrington (Remarks page7). Examiner notes that Farrington discloses flow channels that are closer to the manifold opening will receive reactant at 
Applicant by traversing the reference of Nakagawa states that it is not reasonably interpreted and argues that “Nakagawa discloses that previous polymer electrolyte membrane (PEM) fuel cells experienced variations in the flow rate of reaction gas among reaction gas channels, resulting in large variations in the current distribution within the cell and reducing power generation performance, and Nakagawa is directed to providing a fuel cell in which a reaction gas from a manifold hole can be equally distributed to reaction gas channels , and in particular, Nakagawa discloses a separator configured to distribute a reaction gas, supplied from a reaction gas supply manifold hole, throughout a diffusion space extending in the direction perpendicular to reaction channels, and to equally distribute the reaction gas to the reaction gas channels, and Nakagawa further discloses that therefore, it is possible to suppress variations in the current distribution within the cell and thus to provide a fuel cell that offers high power generation performance.” (Remarks page 8). Examiner notes that both Nakagawa and the instant application aim at having the reaction channels (the channels in the primary flow field) to carry equal amount of reactant gas so that there is a uniform distribution of the reactant gas in all the channels and to 
Applicant argues that in contrast, the presently claimed fuel distribution portion is configured to unequally distribute fuel to the fuel channels (Remarks page 8-9). Examiner notes that in the instant application it is the fuel distribution portion that is configured to distribute fuel such that a larger fuel mass flow is directed to the fuel channels extending along the periphery of the primary flow filed (Claim 1 of instant application), and therefore the “larger fuel mass flow” is in the distribution portion, and not in the channels of the primary flow field, and the objective of the invention is to have uniform fuel presence in all the channels whether they are in the periphery or the middle section of the primary flow field. Applicant notes the separator of Nakagawa is taught to include structural features configured to equally distribute reaction gas to gas channels (Remarks page 8). Examiner notes that this is the same objective as that of the instant invention to have equal amounts of fuel to be present along the gas channels or fuel channels in the primary flow field so that the fuel cell gets uniform amount of fuel in all the fuel channels. Nakagawa therefore addresses the same problem as instant invention and the argument that it is not reasonably interpreted is not a persuasive argument. 
Applicant argues Kantak does not remedy deficits of Nakagawa and argues that Kantak fail to provide disclosure relating to fuel distribution or flow rate variation among fuel channels of a separator plate as disclosed by Nakagawa (Remarks page 9). Examiner notes that Kantak discloses staging plates along the flow path of a gas to an anode or cathode of the fuel cell, and these stage plates are utilized to direct different amounts of fuel gas to the gas channels to the electrodes similar to the disclosure of Nakagawa. So the argument that it does remedy the deficit of Nakagawa is not persuasive. 
Applicant also traverses the teaching of the reference of Farrington and argues that Farrington fails to remedy deficit of Nakagawa and Kantak ((Remarks page 9). Applicant argues that Farrington teaches providing different amount of flow restriction such that each fuel channel receives a uniform amount of fuel thereby preventing uneven fuel utilization, and therefore, Farrington teaches away from the claimed interconnect (Remarks page 10). Examiner notes that Farrington discloses flow channels that are closer to the manifold opening will receive reactant at a higher pressure than flow channels that are farther from the manifold opening, thus resulting in a different channel-to-channel flow distribution (Farrington paragraph 0008). Farrington recognizes this difference of reactant in the flow channels as a problem in fuel cells and addresses remedies to the problem by providing in much similar way as the present application discloses such a problem exist where the peripheral channels experience the lowest fuel mass flow and highest fuel utilization rescuing in sub-optimal efficiency and irreversible damage (Instant application as originally filed paragraph 0049); thus Farrington and the instant application are directed to solving the same problem of uneven distribution of reactant in the flow channels and finding a solution to the problem wherein uniform distribution of the reactants in the flow field channels in realized. Therefore, the argument that Farrington teaches away from the claimed interconnect is not persuasive. 
Applicant concluded that the applied references teach away from the claimed device. However, as presented above all the references of record as well as the instant invention recognize the problem associated with fuel cell where the fuel gas is unevenly distributed in the gas channels or fuel channels, and overcomes the problem by change in the flow of gas to the channels such that all channels of the primary flow field have uniform distribution of the fuel and the fuel cell does not suffer any fuel starvation. 
Applicant also provides an argument or discussion of unexpected results wherein thermal stress applied to an interconnect may be significantly reduced by supplying relatively less fuel to fuel channels that extend through the middle region than to fuel channels that extend through the peripheral region (remarks page 11). Nakagawa discloses that in a fuel cell by supplying a hydrogen-containing fuel gas to the fuel electrode and an oxygen-containing oxidizing gas to the air electrode in the fuel cell a redox reaction of hydrogen oxidation and oxygen reduction reaction takes place whereby electric energy is generated as a result (Nakagawa paragraph 0008-0009), the reaction entails heat generation, and the fuel cell generates heat during power generation (Nakagawa paragraph 0010). Therefore, regions of the fuel cell that receives more gas mass will have more fuel gas and oxygen combination by the reduction/oxidation reaction and will consequently generate more heat and experience thermal stress than regions where there is starvation of reaction gases. Nakagawa also discloses that for improved power generation performance, the flow rate of reaction gas needs to be uniform among all reaction gas channels, and by equally supplying a reaction gas to reaction gas channels, the rate of reaction that takes place in the catalyst layer becomes uniform, reducing the likelihood of variations in the current distribution and improving power generation performance (Nakagawa paragraph 0011). 
Kantak also discloses in all fuel cells, the fuel composition decreases due to electrochemical reactions as the fuel passes across the anode from the inlet to the outlet, and this gives rise to species concentration gradients, which are mainly responsible for uneven fuel utilization and unwanted temperature gradients on the anode surface (Kantak paragraph 0006). Kantak also teaches staging plates used to divide the flow of fuel to two or three different sections of the anode and direct fuel to desired areas of the anode (Kantak Abstract), and consequently overcome fuel starvation and unwanted temperature gradient (considered equivalent to thermal 
Therefore, it would have been obvious to a person of ordinary skill in the art that this equal supplying of the reaction gases to the flow channels as disclosed both by Nakagawa and Kantak, besides reducing the likelihood of variation in the current distribution, will also reduce the unequal generation of heat (Nakagawa paragraph 0011) and unwanted temperature gradient (Kantak paragraph 0006) in the fuel cell in regions of the fuel cell such as the middle channels and the peripheral channels, and therefore, the thermal stress in one region that receives more reaction gas than others will be alleviated when equal gas mass is present along all the channels of the fuel cell. As has been discussed above in this Office Action the equal mass of reaction gas in the flow channels is achieved by directing larger mass flow in the distribution portion towards the peripheral channels that experience fuel starvation. 
Therefore, Examiner while noting that thermal stress and thermal management of the fuel cell is not claimed matter, it is reasonable to conclude that the unexpected effect of the thermal stress applied to the an interconnect being significantly reduced  due to supplying relatively less fuel to the fuel channels extending through the middle region would in fact have been expected from the disclosure of applied references as discussed above since the references of Nakagawa and Kantak teach similar fuel gas distribution as claimed, and since the problem associated with fuel starvation and unequal fuel utilization, which results in thermal stress in one region versus a different region, is also overcome in the fuel cell of the applied prior art in a similar fashion.  
For reasons presented here and in the previous Office Action the previously presented rejection under 103 over the references of Nakagawa in view of Kantak and Farrington is still considered to be proper and is maintained in this Office Action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        




/OMAR M KEKIA/Examiner, Art Unit 1722